Citation Nr: 1027313	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-08 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.   Entitlement to service connection for a respiratory disorder 
diagnosed as interstitial fibrosis.   

4.  Entitlement to service connection for heart disease, 
including as secondary to a respiratory disorder.  

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to service connection for arthritis of the right 
small finger. 

7.  Entitlement to service connection for bilateral cervical 
radiculopathy. 

8.  Entitlement to service connection for chronic lumbosacral 
strain. 

9.  Entitlement to service connection for bilateral lumbosacral 
radiculopathy.  

10.  Entitlement to service connection for peripheral neuropathy 
of the upper right extremity.  

11.  Entitlement to service connection for peripheral neuropathy 
of the upper left extremity.  

12.  Entitlement to service connection for peripheral neuropathy 
of the lower right extremity.  

13.  Entitlement to service connection for peripheral neuropathy 
of the lower left extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1954 to November 
1957. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for bilateral hearing loss, tinnitus, and arthritis of the right 
small finger. 

In a January 2006 rating decision, the RO denied service 
connection for a heart condition, cervical radiculopathy, 
lumbosacral spine strain and radiculopathy, peripheral neuropathy 
of the bilateral upper and lower extremities, and bilateral leg 
disorders; special monthly pension based on the need for aid and 
attendance of another person.  

The Veteran testified before the Board at a hearing held in 
September 2008.  A transcript of the hearing is associated with 
the claims file.  At this hearing, the Veteran clarified that the 
claimed bilateral leg disorder actually manifests as a bilateral 
knee disorder.  In reviewing the initial claim for service 
connection, the Board notes that the Veteran's October 2005 claim 
for compensation specified service connection for the knees.  
Therefore, the Board has recharacterized the issue of service 
connection for a bilateral leg disorder, as entitlement to 
service connection for a bilateral knee disorder.

In February 2009, the Board granted the claim for entitlement to 
special monthly pension based on aid and attendance.  This 
decision was effectuated by way of a September 2009 rating 
action.  Hence, this matter is no longer on appeal.

The issues of increased ratings for his service connected 
arm injuries have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See October 2007 statement of the Veteran.  
Therefore, the Board does not have jurisdiction over those 
issues, and they are referred to the AOJ for appropriate 
action.  

The issues of service connection for arthritis of the right small 
finger, chronic lumbosacral strain, cervical and lumbosacral 
radiculopathy, peripheral neuropathy of the upper and lower 
extremities are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left ear hearing loss disability is not shown to have 
manifested in service or within one year of discharge from 
service; and is not etiologically related to active service.

2.  The evidence does not show that the Veteran has a right ear 
hearing loss disability for VA purposes. 

3.  Tinnitus did not manifest in service and is not etiologically 
related to active service.

4.  A chronic respiratory disorder did not manifest in service 
and is not etiologically related to active service.

5.  Heart disease did not manifest in service or within one year 
of discharge from service; and is not etiologically related to 
active service.

6.  Degenerative joint disease of bilateral knees did not 
manifest in service or within one year of discharge from service; 
and is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for a chronic respiratory 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).

4.  The criteria for service connection for heart disease, 
including as secondary to a respiratory disorder have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

5.  The criteria for service connection for a bilateral knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (Court) has held that 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA provided VCAA required notice in correspondence sent to the 
Veteran in January 2005 and September 2005, prior to the initial 
adjudication of the Veteran's claims.  These letters notified the 
Veteran of what evidence was needed to substantiate the claim, of 
VA's responsibilities in obtaining information to assist him in 
completing his claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  Additional 
letters sent in March 2006 and March 2009 also served to provide 
notice of the type of evidence necessary to establish a 
disability rating and effective date for the claimed disability 
under consideration, pursuant to the holding in the Dingess 
decision.  The Veteran was not prejudiced by the late Dingess 
notice because the claims for service connection are being denied 
and no ratings or effective dates are to be assigned.  Moreover, 
this timing deficiency was cured by readjudication of the claim 
in a March 2010 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The VCAA also requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  In this case, the Veteran's service treatment records and 
VA and private medical treatment records were obtained and 
associated with his claims file.  There is no indication of any 
additional, relevant records that the RO failed to obtain.  The 
Veteran was also provided with VA medical examinations.  

As noted, the Board remanded the appeal for additional 
development in a February 2009.  In that remand decision, the RO 
was instructed to obtain all records of VA treatment from the 
Lyons and East Orange, New Jersey VA Medical Centers (VAMCs) from 
1960 to April 2002 and dated after September 11, 2008; and 
schedule the Veteran for VA audiometric and pulmonary-
cardiovascular examinations.  The RO requested treatment records 
from the two VAMCs in March 2009.  In correspondence received in 
April 2009, the East Orange VAMC responded that their system 
showed no record of treatment at their facility from January 1, 
1960 to July 18, 1995.  Records dated from July 1995 to April 
2002 were provided and have been associated with the claims file.  
In correspondence received in October 2009, the Lyons VAMC 
responded that their system showed no record of treatment at 
their facility from January 1, 1960 to December 31, 1994.  
Records dated from 1995 to September 2009 were provided and have 
been associated with the claims file.  The Veteran was notified 
by way of the supplemental statement of the case dated in March 
2010 that earlier VA records were not available.  The Veteran was 
afforded the necessary audiometric and pulmonary-cardiovascular 
examinations in January 2010.  The requested development has been 
completed and there has been substantial compliance with the 
Board's remand order.

The Veteran was not afforded a VA examination for his bilateral 
knee disorder.  However, as there is no evidence of a knee injury 
or disease in service; and no competent evidence showing that 
degenerative joint disease of the bilateral knees may be linked 
to active service, no examination is necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when 
a VA examination is required).  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.  Accordingly, 
VA has satisfied the notification and duty to assist provisions 
of the law and no further actions pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

Service Connection

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay 
evidence of in- service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or, if 
not chronic, that the condition was noted in service with 
continuity of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In 
addition, certain chronic diseases, such as organic diseases of 
the nervous system, cardiovascular-renal diseases, and arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  COPD, bronchitis, emphysema, 
and interstitial fibrosis are not diseases for which presumptive 
service connection may be awarded.  

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

Further, the Court has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher thresholds 
show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral hearing loss and tinnitus

The Veteran reports that he was a historian/ newspaper reporter 
and worked near an airfield where he was exposed to aircraft 
noise, including jets breaking the sound barrier.  In his July 
2005 notice of disagreement (NOD), he reported that he noticed 
tinnitus since service or recently after.  The Veteran's DD 214 
shows a military occupational specialty of airport education 
services specialist.  

Service treatment records include a report of a hearing test 
conducted in May 1954.  Hearing was within normal limits as 
measured by a whispered voice test.  No other hearing tests are 
found in the service treatment records, and there also is no 
evidence of any complaints or treatment for tinnitus.  The 
November 1957 separation examination showed hearing was within 
normal limits as measured by a whispered voice test.  No 
complaint or diagnosis of tinnitus was noted.

Beginning in 2002, VA outpatient treatment records show 
intermittent complaints of hearing impairment. 

The Veteran was afforded a VA examination in February 2005.  A VA 
audiologist noted the Veteran's report of a gradual onset of 
hearing difficulty since service, and the onset of tinnitus at 
least 10 to 15 years ago.  The Veteran reported that he was not 
provided ear protection in service and that he was exposed to the 
sounds from jets breaking the sound barrier.  The Veteran further 
reported that after service he worked as a salesman and had no 
other occupational or recreational noise exposure.  He reported 
monthly episodes of tinnitus.  He denied any history of ear 
disease or head trauma.  

On clinical examination, pure tone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
20
15
20
25
25
21
LEFT
20
15
20
30
35
25

Speech recognition scores were 96 percent in the right ear and 90 
percent in the left ear.  The examiner diagnosed normal hearing 
through 4000 Hz in the right ear with mild to moderately-severe 
sensorineural hearing loss at higher frequencies, and normal 
hearing through 2000 Hz in the left ear with mild to moderately-
severe sensorineural hearing loss at higher frequencies.  The 
examiner also diagnosed recurrent tinnitus.  The examiner did not 
offer an opinion on the etiology of either disorder.  

In February 2009, the Board remanded the appeal, noting that the 
February 2005 VA examiner had failed to review the claims file or 
to provide an opinion regarding etiology of the bilateral hearing 
loss and tinnitus disorders.  The Board instructed that the 
Veteran be afforded a new examination.

The Veteran was afforded another VA audiometric examination in 
January 2010.  As before, the Veteran reported exposure to 
aircraft noise and sonic booms while working as a newspaper 
reporter in service.  He stated that he worked as a salesman 
after service, and denied any recreational noise exposure.  His 
current complaint was that he could not hear what people are 
saying.  He denied current tinnitus.  

Upon audiology examination, pure tone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
25
15
15
35
35
25
LEFT
25
25
25
40
45
33.75

Speech recognition scores were 94 percent in the right ear and 92 
percent in the left ear.  The examiner noted that the Veteran had 
normal pure tone responses from 250 Hertz (Hz) to 2,000 Hz, 
sloping to a mild to moderate/severe sensorineural hearing loss 
range between 3,000 and 8,000 Hz, bilaterally.    

The examiner stated that he had reviewed the Veteran's claims 
file in connection with the current evaluation.  He stated no 
medical records of an induction hearing test were found in the 
service treatment records.  A hearing test conducted at the time 
of induction and separation showed hearing was within normal 
limits as measured by a whispered voice test.  However, the 
examiner stated that it is widely known that the whispered voice 
test is not sensitive to high frequency hearing loss or 
unilateral hearing loss and that results reported as within 
normal limits must be viewed with limited accuracy.  No other 
hearing tests were found in the service treatment records.  The 
examiner further noted that the previous VA audiology examination 
in February 2005 showed pure tone results were reported as within 
normal limits from 500 to 4,000 Hz in the right ear and from 500 
to 3,000 Hz in the left ear, with a mild loss of 35 decibels at 
4, 000 Hz (left ear).  Additional audiometric testing in July 
2007 did not include specific pure tone data.  

The examiner opined that it is less likely than not that the 
current bilateral hearing loss and tinnitus is related to 
service.  The rationale was that while there is little doubt that 
the Veteran was exposed to aircraft noise and sonic booms as a 
newspaper reporter it is less likely than not that he was in very 
close proximity to the jet engines.  The examiner further 
commented that any exposure to sonic booms would not have been 
more than the general public hearing sonic booms.  Also, the 
Veteran's current hearing loss configuration is not much 
different than that which would be found in presbycusis, which is 
hearing loss associated with aging.  Moreover, when the 2005 VA 
examination results are compared with current findings, there is 
additional evidence of hearing loss which is clearly associated 
with aging and not noise exposure, as the Veteran denied any 
post-service exposure to noise.  Finally, even with consideration 
of the less than reliable whispered voice test results at 
separation, if hearing loss were present at that time (some 45-50 
years ago), the hearing loss observed in 2005, and at the current 
examination, would be significantly poorer.  As it relates to 
tinnitus, the examiner explained that the Veteran denies having 
tinnitus, even when asked.  Therefore, he did not provide an 
opinion regarding etiology.

Analysis

Based on the Board's review of the cumulative evidence, service 
connection for hearing loss and tinnitus is not warranted.  

The Board first finds that the Veteran does not meet the 
requirements of a hearing loss disability pursuant to 38 C.F.R. 
§ 3.385 in the right ear as testing does not show that he has a 
decibel loss of 40 or greater (all readings from 500 to 4000 
hertz are 35 or less).  Moreover, while decibel loss of 35 at 
3000 and 4000 hertz is shown in January 2010, he does not have a 
decibel loss of 26 or greater at three of the frequencies on the 
audiometric examinations of record.  Moreover, his speech 
recognition scores were 94 and 96, therefore, he does not have 
speech recognition scores less than 94 percent.  In addition, the 
impression following audiological testing in July 2007 by VA 
indicated that he had hearing within normal limits through 4000 
hertz, sloping to moderate and moderately-severe hearing loss at 
6000 and 8000 hertz.  A speech recognition score was not set 
forth but was noted to be good bilaterally.  As the evidence does 
not show that the Veteran has a hearing loss disability in the 
right ear, service connection is not warranted.    

However, even if the Veteran did have a hearing loss disability 
in the right ear for VA purposes, the Board notes that service 
connection for bilateral hearing loss may not be presumed, 
because the condition is shown to have manifested to a 
compensable degree within one year of the Veteran's separation 
from service in 1957.  38 C.F.R. § 3.307, 3.309.  

A current hearing loss disability has been established for the 
left ear as he has a decibel loss of 45 at 4000 hertz in January 
2010.  The Veteran's testimony that he had military noise 
exposure is considered to be credible, even though there is no 
objective record of acute ear trauma or hearing loss in service.  
However, the fact remains that there is no competent evidence of 
record which establishes hearing loss in service, or a nexus 
between in-service noise exposure and the current hearing loss 
disability. 

In so concluding, the Board finds that the VA examiner's January 
2010 opinion; which does not relate the current bilateral hearing 
loss to military service, is entitled to great probative weight.  
It has been held that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Here, 
the VA examiner conducted a careful review of all the available 
evidence, performed a complete audiological evaluation, and 
provided a rationale for the opinion rendered.  Thus, the Board 
finds the VA opinion to be highly probative evidence on the 
matter at hand.  There is no other medical evidence in the file 
to refute this opinion.

The Veteran is competent to provide testimony regarding the onset 
of his hearing loss.  Moreover, a report of hearing loss in 
service with continuity of similar symptoms since service can 
potentially serve to satisfy the requirement for a nexus between 
an in-service event and a current disability.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Voerth v. West, 13 
Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  In this case, however, the Veteran has not reported 
onset of hearing loss in service with a continuity of difficulty 
with hearing acuity since.  Rather, he has reported a gradual 
onset of decreased hearing acuity after service.  (See VA 
examination, February 2005).  In other words, the alternative 
method of establishing the required nexus element through a 
demonstration of 'continuity of symptomatology' is not 
applicable.

The Board finds no evidence of a complaint of hearing loss in the 
medical evidence until 2002; which is over 45 years after his 
discharge from service.  The absence of evidence of complaints of 
hearing loss for many years after service provides negative 
evidence against the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  This lengthy 
period without complaint or treatment for hearing loss, in 
combination with the negative VA opinion, outweighs the Veteran's 
lay contention that his current hearing loss is related to 
service.  Moreover, the Veteran is not shown to possess 
specialized medical knowledge or training therefore his 
statements that current hearing loss is related to noise exposure 
in service are not competent.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Based on 
the evidence, service connection for a left ear hearing loss 
disability is denied.  

The Board also finds that service connection for tinnitus is not 
warranted.

In order to be considered for service connection, a claimant must 
first have a disability.  Degmetich v. Brown, 104 F.3d 1328 
(1997); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(there can be no valid claim absent proof of a present 
disability).  The Veteran reported symptoms of tinnitus during a 
February 2005 VA examination and in his July 2005 notice of 
disagreement.  However, at the most recent VA examination 
performed in January 2010, he denied having tinnitus.  As such, 
the Board cannot on its own determine that the Veteran has 
tinnitus.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  It 
follows that if there is no current disorder there obviously is 
no current disability.  In the absence of competent medical 
evidence of a current tinnitus disorder and of any competent 
evidence relating any claimed current disorder to an injury in 
service, service connection for claimed tinnitus must be denied.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) and Degmetich, 
104 F.3d.

Even if the Board were to assume that a current tinnitus disorder 
is present, service connection would still not be warranted as 
the evidence of record does not establish nexus between tinnitus 
and military service.  There is no medical opinion regarding 
etiology; and there is no credible report of tinnitus in service 
with a continuity of symptomatology thereafter.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. 
App. 488, 495-97 (1997); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); 38 C.F.R. § 3.303(b).  In this respect, 
the Board notes the conflicting statements from the Veteran as to 
the onset of tinnitus.  At the February 2005 VA examination, he 
reported tinnitus began at least 10-15 years prior.  However, in 
his July 2005 NOD he stated that tinnitus had begun 'since the 
service or recently after.'  Due to the obvious inconsistencies 
in these statements, the Board finds that the Veteran's report of 
tinnitus in service with a continuity of symptomatology 
thereafter, is not credible.  There is no other credible, 
competent evidence of a nexus between any current tinnitus and 
service.  

The Board has considered the applicability of the benefit of the 
doubt doctrine; however, the preponderance of the evidence is 
against the claim and that doctrine is thus, inapplicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55- 
57 (1990).

Respiratory disorder, diagnosed as interstitial fibrosis.  

The Veteran contends that he is entitled to service connection 
for a respiratory disorder, which he believes was caused by 
recurrent episodes of pneumonia that he had in service.

Service treatment records showed that the Veteran was 
hospitalized on three occasions between March 1954 and June 1954 
for acute pharyngitis and pneumonia.  He was also hospitalized in 
December 1955 for bronchopneumonia.  The November 1957 discharge 
physical examination reflects a history of respiratory infection, 
but no current chronic or residual pulmonary disorders were 
reported.

During a post-service VA examination held in September 1995, the 
Veteran reported that he was a tobacco user until 1971.  He also 
reported recurrent cough with expectoration, but denied any post-
service hospitalizations for lung disease.  The VA examiner noted 
a past medical history of treatment for emphysema over the last 
25 years.  Following a clinical examination and X-rays, the 
examiner provided a diagnosis of mild chronic obstructive 
pulmonary disease (COPD).  An opinion on etiology was not 
provided.

VA outpatient treatment records dated from 1995 to the present, 
show clinical findings and treatment for various respiratory 
conditions, including emphysema and mild COPD; but contain no 
opinions regarding the etiology of such conditions.  In April 
2002, a VA cardiologist noted that pulmonary function tests were 
unremarkable and stated that there was no evidence of emphysema.  

During an RO hearing in September 1966, the Veteran testified 
that he had a lot of problems with his respiratory system, 
including pneumonia, in service.  He reported that he had a 
prescription going back years and years.  He did not see a 
general practitioner over the years but started going to the VA 
in the eighties when he had the flu.  He stated that he smoked in 
service and by the time he was separated, he smoked a pack and a 
half of cigarettes.  He was close to two packs when he gave up 
smoking in 1971.  He would typically get sick in the winter and 
take antibiotics.  He always had productive coughing spasms in 
the morning.  The Veteran's son testified that the Veteran told 
him he always had pneumonia in service but still had to go out in 
the rain.  The son also testified that "[h]e's always been sick 
from it, coughing up, hard to breathe his nasal passages."  
Transcript at 12.

The Veteran was afforded another VA examination in October 2005.  
At this time he was diagnosed with interstitial lung disease, 
based upon the clinical examination and X-rays.  However, the 
examiner did not review the claims file, nor did he provide an 
opinion regarding the etiology of the interstitial fibrosis.

The Veteran testified before the Board in September 2008 that he 
had to clean out a latrine in service.  It was cold, he got wet 
and the next day had to wear the wet clothes outside.  From that 
point on, he was in the hospital with pneumonia.  He had 
pneumonia three times in service.  He also had numerous colds and 
coughs which he never had before.  During his first post service 
year, he began to go to VA for treatment because numerous times 
he became sick with his lung problems.  He said he constantly 
goes to VA for his conditions and that he told his practitioners 
about what happened in the military and that he had an ongoing 
process.   
  
This claim was previously before the Board and discussed in a 
February 2009 decision.  In that decision, the Board noted that a 
claim for service connection for COPD was previously and finally 
denied in October 1997, but in April 2002 a VA cardiologist 
determined that the prior diagnosis of COPD was in error.  The 
Board noted further that in October 2005, a VA examiner provided 
a new diagnosis of interstitial fibrosis.  The Board determined 
that since it was unclear whether interstitial fibrosis was a 
correction of a diagnostic error, progression of COPD, or a new 
and separate lung disorder, the benefit of the doubt was resolved 
in the Veteran's favor and it was concluded that interstitial 
fibrosis was a new diagnosis such that new and material evidence 
was not required to reopen a previously diagnosed claim for COPD.  
See generally Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) 
(where a prior claim for service connection has been denied, and 
a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a new 
decision on the merits is required).  The Board remanded the 
claim with instructions to the RO to provide the Veteran a VA 
examination to evaluate his current pulmonary disorder and obtain 
an opinion as to whether it is related to multiple lung 
infections in service.

The Veteran was afforded a VA pulmonary examination for his 
respiratory condition in January 2010.  At the outset of the 
examination, the examiner noted that the claims file had been 
reviewed.  The Veteran reported that in 2000 he was told that he 
had COPD and was given an inhaler.  The Veteran stated that he 
later had shortness of breath -was found to have coronary artery 
disease -and underwent a coronary artery bypass graft surgery 
with relief of symptoms.  Currently his symptoms included 
intermittent cough with small amount of white sputum.  He denied 
chest pain, shortness of breath, fever or chills.  Following a 
complete physical examination with diagnostic and clinical tests, 
the examiner provided a diagnosis of COPD/emphysema with mild 
interstitial fibrosis.  

The examiner opined that it was not at least as likely as not 
that the current pulmonary or cardiovascular condition was 
related to service, including the multiple lung infections 
therein.  The rationale proffered was that the infections in 
service cleared clinically as well as radiologically, as 
documented by chest X-rays in the service records.  The November 
1957 separation examination also showed that the Veteran had no 
heart or respiratory complaints, and a normal lung examination, 
objectively.  Based on these findings, the infections in service 
resolved without any residuals.  Hence, the current pulmonary 
condition is not caused by or a result of his multiple lung 
infections in service.  The Veteran has a history of smoking for 
many years, which is most likely the cause of his current 
pulmonary condition.

Analysis

The Veteran seeks service connection for a chronic respiratory 
condition diagnosed as interstitial fibrosis.

At the outset, the Board notes that interstitial fibrosis, COPD 
and emphysema are not diseases for which presumptive service 
connection may be awarded.  38 C.F.R. §§ 3.307, 3.309.  Thus, 
service connection may not be presumed.

Turning to the merits of the case on a direct basis, there is 
clinical evidence of a current respiratory condition as the 
Veteran has been diagnosed with mild COPD/emphysema with 
interstitial fibrosis.  In addition, the service treatment 
records document treatment for pneumonia and upper respiratory 
infections.  Two of the three elements necessary for service 
connection-a current disability and an in-service event-are 
demonstrated.  

The next question then, is whether there is a competent medical 
evidence of a relationship or nexus between the current 
disability and military service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In reaching such a conclusion, the Board has 
not relied on its own unsubstantiated medical conclusions, but 
has considered independent medical evidence to support its 
findings.  Competent medical evidence is required when a 
determinative issue involves medical causation or a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The only 
competent evidence in the claims file in this regard is a VA 
examiner's opinion. 

The January 2010 VA examiner opined that the etiology of post-
service COPD/emphysema with interstitial fibrosis is most likely 
due to the Veteran's lengthy smoking history, and is unrelated to 
the multiple lung infections noted in service.  The examiner 
stated that Veteran has a history of smoking for many years, 
which is most likely the cause of his current pulmonary 
condition.  This examiner conducted a careful review of all the 
available evidence, performed a complete pulmonary evaluation, 
and provided a succinctly detailed rationale for the opinion 
rendered.  Thus, the Board finds the VA opinion to be highly 
probative evidence on the matter at hand.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  There is no other competent medical evidence or 
opinion in the file to refute this opinion.  Also, for claims 
filed after June 9, 1998, such as the Veteran's claim, 
compensation is not payable for disability resulting from the use 
of tobacco products.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 
3.300.

The Board has considered the Veteran's contentions and the 
testimony of his son regarding the etiology of the current 
pulmonary condition; however, lay statements are not considered 
competent evidence.  A lay person is not competent to testify as 
to the onset or etiology of the current pulmonary condition 
because COPD/emphysema with interstitial fibrosis is not a 
condition which may be diagnosed by unique and readily 
identifiable features and for which a lay person can provide an 
etiological opinion.  Rather, the presence of this disorder 
requires a medical diagnosis, thus any opinion regarding etiology 
is a determination which is "medical in nature" and requires 
medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Moreover, while the evidence shows reports of continuity 
of symptomatology since service, the conditions diagnosed 
currently are distinct from those diagnosed and treated in 
service.  In that regard, the highly probative VA medical opinion 
did not find a connection between the current conditions and 
those in service.  Accordingly, the medical opinion outweighs the 
reports of continuity of symptomatology.   

In conclusion, the preponderance of the evidence is against the 
claim on any basis authorized by statute.  As the evidence is not 
in equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more favorable 
outcome. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The claim must be denied.



Heart disease, to include as secondary to a respiratory disorder 

The Veteran seeks service connection for a heart condition which 
he believes is caused by his respiratory disorder.

Service treatment records show no diagnosis or treatment for a 
heart disorder.  Post-service VA treatment records reflect 
disorders of coronary artery disease, congestive heart failure, 
and ischemia was first noted during a pre-surgical cardiac 
consultation in April 2002.  

The Veteran was afforded a VA examination in October 2005.  He 
reported a 10-year history of smoking one to one and a half packs 
of cigarettes a day.  He stated that he quit 35-40 years ago.  He 
also reported a history of four-vessel coronary artery bypass 
graft (CABG) surgery in April 2002, and a history of 100 percent 
occlusion of the right carotid artery.  Following a clinical 
examination, he was diagnosed with atherosclerotic heart disease.  
The examiner did not review the claims file, nor did he provide 
an opinion regarding the etiology of the heart disease.  As a 
result, the Board remanded the claim for a new VA examination in 
a decision issued in February 2009.  

The Veteran testified at the September 2008 Board hearing that 
different doctors and nurses told him his heart could be related 
to his lungs.  He stated that he did not know he had a heart 
condition until it was found in connection with preparation for a 
spine operation.  

The Veteran was afforded a new VA examination for his heart 
condition in January 2010.  At the outset of the examination, the 
examiner noted that the claims file had been reviewed.  The 
examiner provided a brief summary of the Veteran's heart disease 
history and noted that currently there were no symptoms of heart 
disease.  Following a detailed clinical examination, the examiner 
provided a diagnosis of coronary artery disease, status-post CABG 
(asymptomatic).  The examiner further explained that the 
Veteran's exercise tolerance was limited to 1/2 blocks due to his 
back and knee problems, and not a cardiac-related problem.  The 
examiner opined that the current cardiovascular disability was 
not at least as likely as not related to the multiple lung 
infections in service.  The cardiovascular disorder was also not 
caused or aggravated by any current pulmonary disorder.  

The examiner's rationale was that the Veteran was treated with 
antibiotics for the multiple upper respiratory illnesses in 
service.  The infections cleared clinically as well as 
radiologically by chest X-ray.  A medical examination in November 
1957 indicated that the Veteran had no heart complaints and a 
normal lung examination.  Based on these findings, the infections 
in service resolved without any residuals.  Hence, the current 
coronary artery disease is not caused by or a result of his 
multiple lung infections in service.  In addition, lung 
infections are not a risk factor for coronary artery disease.  

The examiner further noted that the Veteran's coronary artery 
disease was detected by an abnormal stress test in April 2002 as 
part of a pre-operative evaluation for lumbosacral spine surgery.  
He underwent a triple CABG in April 2002 without any 
complications.  He denies chest pain, shortness of breath, 
dizziness, syncope of other cardiac symptoms.  There is no 
history of congestive cardiac failure of myocardial infarction.  
He is asymptomatic and a stress test in 2007 was normal.  The 
Veteran's COPD/emphysema with mild interstitial fibrosis is mild 
and his condition is stable.  There is no evidence of pulmonary 
hypertension.  His cardiovascular condition significantly 
improved after the CABG and is currently asymptomatic.  Hence, 
there is no aggravation of his cardiovascular condition by his 
pulmonary disorder.

Analysis

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for heart disease in this case under any theory of 
causation.  At the outset, the Board notes that service 
connection for heart disease may not be presumed, as there was no 
evidence of heart disease within the first post-service year.  38 
C.F.R. §§ 3.307, 3.309.  

There is no evidence of record, other than the Veteran's 
statements, linking his heart disease to his period of active 
service, or to a service-connected disability.  While the Veteran 
is certainly competent to relate circumstances he was able to 
observe, such as chest pain, his statements as to the causation 
of his heart disease are not like testimony as to a separated 
shoulder, varicose veins, or flat feet, which are capable of 
direct observation.  The diagnosis and etiology of heart disease 
is not a visible process which may be directly observed by a lay 
person.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
witness capable of diagnosing dislocated shoulder); Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (existence of a 
chronic disease may be established by competent lay evidence).  
Hence, this is an etiological opinion as to a disease process 
which is beyond the Veteran's ability to directly observe and, 
thus, his statements in regards to etiology do not constitute 
competent evidence.

Also, while the Veteran is certainly able to express his belief 
that his respiratory condition caused or aggravates his heart 
disease; he is not service-connected for any respiratory 
condition.  Hence, a secondary service claim for heart disease 
based on a relationship to a respiratory condition is not a 
viable theory of entitlement.  See 38 C.F.R. § 3.310.

There is no competent evidence of record linking the Veteran's 
current heart disorder to his period of active service, and in 
fact the January 2010 VA examiner's opinion specifically refutes 
any such nexus.  The VA examiner's opinion that the Veteran's 
heart disease is not related to military service was accompanied 
by a rationale supporting the conclusion unfavorable to the 
Veteran's claim.  The VA examiner who is a physician conducted a 
thorough and comprehensive review of the record and presented a 
discussion of the medical evidence.  Therefore, his opinion is 
considered to be both competent and highly persuasive.  It is 
also of greater probative weight than the Veteran's unsupported 
lay contention.  

The preponderance of the evidence is against the claim on any 
basis authorized by statute.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more favorable 
outcome.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The claim must be denied.

Bilateral knee disorder

The Veteran seeks service connection for a bilateral knee 
disorder.  Based on the evidence of record, the Board finds that 
service connection must be denied.

Service treatment records show no evidence of a knee injury or 
diagnosis of a chronic knee disorder.  The Veteran has also 
testified that he did not suffer any specific knee injury in 
service.  (See Hearing Transcript dated in September 2008.)

The Veteran separated from active service in November 1957.  The 
first evidence of a diagnosis of degenerative joint disease of 
the knees was not until almost four decades after he separated 
from active service.  VA medical records dating from the mid-
1990s contain diagnoses of arthritis in the knees.  Records dated 
in April 1997 show complaints of knee pain and findings of 
crepitus, and the Veteran reported the knee pain had been present 
for the last 10 years (i.e. 1987).  X-rays performed in September 
2000 showed left knee arthritis; right knee arthritis was noted 
in August 2001.  The Veteran underwent a total left knee 
replacement in February 2005.

The Veteran testified before the Board in September 2008 that he 
had a knee replaced and they wanted to operate on the other one 
as well.
  
Even acknowledging the Veteran's report of knee pain since 1987; 
the first manifestations of arthritis in the knees is shown to 
have been decades after service, and thus, are too remote in time 
from service, to be related to service absent competent (medical) 
evidence to the contrary.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence of 
medical treatment for, or related complaints about, the claimed 
condition for a prolonged period after service).  In this case, 
there is no competent, credible medical evidence of record 
linking current arthritis in the bilateral knees to an aspect of 
military service.  The only evidence of a nexus between the 
claimed knee disorder and service is by the Veteran's contention 
and the Veteran is not competent to provide opinions as to the 
etiology of arthritis disease and a purported relationship to 
service.

The Board has considered whether a VA examination is warranted, 
in order to obtain a medical opinion as to whether the current 
knee condition is related to service.  However, as there is no 
evidence showing that the bilateral degenerative joint disease of 
the knees may be linked to active service, no examination is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required).  In 
that regard, it is also noted that a bilateral knee condition was 
not noted in service, nor has the Veteran reported that he was 
injured therein, and that he has had a continuity of symptoms.  

As there is no evidence of the claimed disorders in service, or 
for years thereafter, and no evidence of a nexus between the 
claimed disorders and active service, the preponderance of the 
evidence is against the claims.  Thus, the "benefit of the doubt" 
rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a 
bilateral knee disorder, diagnosed as degenerative joint disease 
of the bilateral knees, is denied.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for a chronic respiratory disorder, to include 
interstitial fibrosis, is denied.   

Service connection for heart disease, to include as secondary to 
a respiratory disorder, is denied.  

Service connection for a bilateral knee disorder is denied.




REMAND

The Veteran seeks service connection for arthritis of the right 
small finger, chronic lumbosacral strain, cervical and 
lumbosacral radiculopathy, peripheral neuropathy of the upper and 
lower extremities.

There is no evidence of any of these conditions in the service 
treatment records.  The voluminous set of post-service VA 
outpatient treatment records and few private records do not 
contain any medical findings to provide evidence of a causal link 
between the claimed conditions and military service.  

The Veteran was afforded a VA examination for arthritis of the 
right small finger in March 2005.  The examination reports 
reflect that the Veteran's claims file was not available for 
review.  The examiner stated that although the Veteran reported a 
right small finger injury in service, he was unable to provide an 
opinion regarding the etiology of the current arthritis as he was 
not privy to the service treatment records.

The Veteran was also afforded VA examinations in October 2005 for 
his claimed chronic lumbosacral strain and for his cervical 
radiculopathy, lumbosacral radiculopathy, and peripheral 
neuropathy of the bilateral upper and lower extremities.  Both 
examiners noted that the claims file was not available for review 
and neither examiner proffered an opinion regarding the etiology 
of the chronic lumbosacral strain and the cervical and 
lumbosacral radiculopathy.  

The Board finds that these VA examinations are inadequate because 
the claims file was not made available to and reviewed by the 
examiners; and because the examiners failed provide an opinion as 
to whether the noted disabilities are related to service.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the 
duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the 
examiner "must consider the records of prior medical examinations 
and treatment in order to assure a fully informed examination").  
Case law provides that once the Secretary undertakes to provide 
an examination, even if not statutorily obligated to do so, he 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the 
Veteran should be accorded new VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for his claimed chronic 
lumbosacral, his cervical and lumbosacral 
radiculopathy, and peripheral neuropathy.  
All indicated tests must be performed, and 
all findings reported in detail.  The 
claims file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.

The examiner is requested to evaluate the 
Veteran's chronic lumbosacral condition, 
the cervical and lumbosacral radiculopathy, 
and peripheral neuropathy and provide an 
opinion whether these diagnosed disorders 
are at least as likely as not (50 percent 
or greater possibility) related to an 
injury in service or any other aspect of 
service.  A complete rationale must be 
provided for any opinion rendered.

2.  Schedule the Veteran for a VA 
examination for his claimed right pinky 
condition.  All indicated tests must be 
performed, and all findings reported in 
detail.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was reviewed.

The examiner is requested to evaluate the 
Veteran's right pinky orthopedic condition 
and provide an opinion whether any 
diagnosed disorder is at least as likely as 
not (50 percent or greater possibility) 
related to an injury in service or any 
other aspect of service.  A complete 
rationale must be provided for any opinion 
rendered.

3.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


